Loring, J.,
delivered the opinion of the court:
The petitioner claims of the United States the net proceeds of 13 bales of upland cotton, and the court find the facts to be—
That the petitioner was a citizen of Alabaula, in the State of Georgia, and in September, 1864, was owner and in possession of said 13 bales of cotton, which were taken from his possession by the United States and sold by them, and the net proceeds thereof, amounting to $4,683 51, paid into the treasury.
That the petitioner never gave aid or comfort to the late rebellion.
On the facts stated the court find that the petitioner is entitled to recover of the United States the said sum of $4,683 51. For which judgment will be entered for the petitioner.